Case 7:16-cv-02451-CS-JCM Document 154 Filed 09/03/19 Page 1of1

Case 7:16-cv-02451-CS-JCM Document 153. Filed 08/30/19 Page 1 of 1
Honorable Cathy Seibel, U.S.D.J.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eters he 3 ta -.%
JAMAR SMYTHE,
16 Civ. 2451 (CS) (CM)
-against-
ORDER TO
CITY OF YONKERS, ET AL., PROTECTIVE ORDER
Defendants.

 

 

ORDER
408 it
Now on this” day of A t, 2019, upon consideration of Plaintiff's oral application before this
Court on August 27, 2019 that the Protective Order and Amended Confidentiality Stipulation
(Dockets 64, 69) be modified to allow Plaintiff to share the entirety of production from the
Westchester County District Attorney's Office (WCDAQO) with the Attorney General's office as it
relates to Plaintiff's pending action captioned Jamar Smythe v. The State of New York before
Judge Walter Rivera in the Court of Claims, Claim Number 129542, it is hereby;
ORDERED, that the Protective Order and Amended Confidentiality Stipulation (Dockets 64, 69)
are hereby
in the above-captioned rauier chane-boaeAnoditied to allow Plaintiff to share the entirety of
production from the WCDAO with the Attorney General's office as it relates to Plaintiff's pending
action captioned Jamar Smythe v. The State of New York. Claim Number 129542. The Attorney

General’s Office shall abide by both the Protective Order and the Amended Confidentiality

Stipulation, which deem all Confidential Information pursuant to “Attorney’s Eyes Only.”

SO ORDERED:

(Mthy loth

Honorable Cathy Seibel
United States District Judge
